 


114 HR 452 IH: Student Testing Improvement and Accountability Act 
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 452 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Gibson (for himself, Ms. Sinema, Mr. Joyce, Mr. Meehan, Mrs. Napolitano, Mr. Sires, Mr. Cartwright, Mr. DeFazio, Mr. Upton, Ms. Titus, Mr. Valadao, Mr. Nolan, Mr. Katko, Mr. Takano, Mr. Thompson of Pennsylvania, Mr. Reed, and Mr. Simpson) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to clarify when certain academic assessments shall be administered. 
 
 
1.Short titleThis Act may be cited as the Student Testing Improvement and Accountability Act .  2.FindingsCongress finds the following: 
(1)The Elementary and Secondary Education Act supports programs to level the playing field for the most vulnerable, including children of poverty, students with disabilities, and English-language learners.  (2)Prior to 2001, Federal law required States only to test students once per grade span. 
(3)Following the enactment of the No Child Left Behind Act of 2001, which amended the Elementary and Secondary Education Act of 1965, Federal education policy has placed an increased emphasis on testing assessments, requiring students to undergo standardized testing every year in grades 3 through 8. (4)Annual Federal testing required by the Elementary and Secondary Education Act of 1965 has failed to deliver increased student achievement. 
(5)Reducing the frequency of federally required testing will allow more time for student learning and inspire their natural curiosity and creativity. (6)Students will have more time to receive one-on-one instruction and develop critical thinking and problem-solving skills through a well-rounded education and curriculum. 
(7)Moving away from the practice of annually teaching to the test will empower educators to provide instruction in a way that best inspires and prepares our country’s next generation of leaders. (8)With grade span testing, our educators will be more able to focus on those students who are most in need but who also lose the most class time preparing for annual tests. 
(9)Grade span testing will allows states the flexibility to develop more meaningful, tailored assessment systems that provide valid, reliable data. (10)The yearly testing currently required by Federal law should be replaced with grade span testing. 
3.Academic assessmentsSection 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is amended— (1)in clause (v)(I)— 
(A)by striking except as otherwise provided for grades 3 through 8 under clause vii,; and (B)by inserting and the achievement of students against the challenging State academic content and student academic achievement standards after proficiency of students;  
(2)by striking clause (vii); and (3)in clause (viii), by striking , (vi), (vii) and inserting and (vi).  
 
